           Case 2:19-cv-00093-RJS Document 5 Filed 03/07/19 Page 1 of 2




Matthew B. Crane (UTB# 13909)
Ford & Crane PLLC
6605 S. Redwood Rd., Suite 101
Salt Lake City, Utah 84123
Telephone: (801) 331-8668
Email: matthew.crane@fordcranelaw.com
Attorney for Plaintiff


                      IN THE UNITED STATES DISTRICT COURT,
                    IN AND FOR THE CENTRAL DISTRICT OF UTAH

LINDA SUDA,                                              NOTICE OF SETTLEMENT

               Plaintiff,
vs.                                                        Case No. 2:19-CV-93-RJS
LA HACIENDA MEXICAN                                          Judge Robert J. Shelby
RESTAURANT DRAPER LLC, A Utah
Limited Liability Company, John Does I –
X, XYZ Corporations and/or Limited
Liability Companies I – X.

               Defendants.



       Plaintiff Linda Suda, by and through her undersigned counsel, hereby gives notice that

the parties in this matter have reached a settlement. Once payment on the settlement is received,

Plaintiff will file a notice of voluntary dismissal with the Court.


       DATED this 7th day of March, 2019.

                                                       FORD & CRANE PLLC


                                                       /s/ Matthew B. Crane
                                                       Matthew B. Crane (UTB# 13909)
                                                       Attorney for Plaintiff

                                                  1
          Case 2:19-cv-00093-RJS Document 5 Filed 03/07/19 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I, the undersigned, certify that on the 7th day of March, 2019, I caused a true and correct

copy of the foregoing NOTICE OF SETTLEMENT to be filed with the Court electronically via

CM/ECF, which caused notice to be served upon all e-filing counsel of record via the Court’s

Notice of Electronic Filing [NEF].



                                                     /s/ Matthew B. Crane




                                                 2
